SUMMARY ORDER
The United States brings this civil forfeiture action against approximately $829,000 seized from a Citibank account held by Claimant Western Liability Management (“WLM”). We find that WLM has no standing to challenge the government’s forfeiture action and dismiss the appeal.
In order to have standing to challenge the forfeiture of property, one must be more than a mere “straw owner[]” who holds title for some unknown person. United States v. Cambio Exacto, S.A., 166 F.3d 522, 527 (2d Cir.1999) (internal quotation marks omitted). “There must be ... some indicia of reliability or substance to [claims of ownership in order to] reduce the likelihood of a false or frivolous claim.” Mercado v. U.S. Customs Serv., 873 F.2d 641, 645 (2d Cir.1989).
Here, WLM cannot show that it is anything more than a shell through which the funds were to pass. WLM admits that its business consisted of nothing more than receiving and retransmitting money among entities that were known to WLM only as a name and a bank account number. Indeed, even if WLM had a legitimate ownership interest in some of the funds in its account, it has not shown such an interest in the funds at issue here. WLM denies having any relationship with the entities that wired the funds. Accordingly, WLM was not injured by the forfeiture of the funds and its appeal is DISMISSED for lack of jurisdiction.